SULLIVAN, Chief Judge
(concurring in part and in the result):
9. The question before this Court is whether appellant’s guilty pleas to the following specifications under Article 134, Uniform Code of Military Justice, 10 USC § 934, can be upheld. The specifications allege that appellant did:
Specification 1: ... between about August 1991 and October 1991, wrongfully arrange for Lance Corporal [W], [USMC], to engage in acts of sexual intercourse and sodomy with [RMG].
Specification 2: ... between about August 1991 and October 1991, wrongfully arrange for Private First Class [A], [USMC], to engage in an act of sodomy and sexual intercourse with [RMG].
Specification 3: ... between about August 1991 and October 1991, wrongfully arrange for Private [P], [USMC], to engage in acts of sodomy with [RMG].
10. In my view, these specifications allege conduct prejudicial to good order and discipline. United States v. Snyder, 1 USCMA 423, 4 CMR 15 (1952). No broad pronouncement on the scope of pandering as a civilian crime or as explained in the Manual for Courts-Martial is required. See United States v. Choate, 32 MJ 423 (CMA1991). See generally Parker v. Levy, 417 U.S. 733, 754, 94 S.Ct. 2547, 2560-61, 41 L.Ed.2d 439 (1974).